                     UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION


WHITE TRANSFER AND STORAGE,                     Case No. ____________
CO.,
                                                Webster County District Court Case
      Plaintiff,                                No. LACV321160
v.

QBE AMERICAS, INC. AKA AND/OR                   DEFENDANTS’ NOTICE OF
DBA REGENT INSURANCE                            REMOVAL OF CIVIL ACTION
COMPANY,                                        AND LOCAL RULE 81
                                                STATEMENT
      Defendant.



      TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

THE NORTHERN DISTRICT OF IOWA, CENTRAL DIVISION

      Defendant QBE Americas, Inc. AKA and/or DBA Regent Insurance Company

(hereinafter “Defendant”), for its Notice of Removal of this action to the United

States District Court for the Northern District of Iowa, Central Division, under 28

U.S.C. § 1332 and 28 U.S.C. § 1441, states:

      1.     On April 7, 2020, Plaintiff White Transfer and Storage, Co. (hereinafter

“Plaintiff”), filed a Petition in the Iowa District Court for Webster County, bearing

case number LACV321160, asserting claims for bad faith in denying payment of an

insurance claim and breach of contract under Iowa state law. A true and accurate

copy of the Petition is attached hereto as Exhibit A.




      Case 3:20-cv-03016-LRR-MAR Document 1 Filed 05/05/20 Page 1 of 4
      2.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81(a)(1), a true and

accurate copy of the Original Notice and Return of Service are attached hereto as

Exhibit B and C.

      3.     On April 24, 2020, Plaintiff filed an Amended Petition at Law, alleging

additional facts in support of their causes of action. A true and accurate copy of the

Amended Petition is attached hereto as Exhibit D.

      4.     Defendants filed a Waiver and Acceptance of Service which is attached

hereto as Exhibit E. Defendants have not filed an Answer and no further proceedings

have been taken.

      5.     This Notice is timely filed pursuant to 28 U.S.C. § 1446(b) as

Defendant was served with notice of this suit on April 16, 2020.

      6.     Plaintiff is an Iowa corporation authorized to do business in the State of

Iowa, with its principal place of business located in Fort Dodge, Iowa.

      7.     Defendant is a Delaware Corporation authorized to conduct business in

the State of Iowa.

      8.     Plaintiff alleges damages in excess of $75,000. See Exhibit A.

      9.     Thus, this Court has diversity jurisdiction under the diversity

jurisdiction provisions of 28 U.S.C. § 1332, as Plaintiff alleges damages in excess of

$75,000 and there is complete diversity between the parties.

      10.    Venue is in the United States District Court for the Northern District of

Iowa Central Division pursuant to 28 U.S.C. § 1441(a) because the Northern District

includes Webster County, Iowa.


                                         -2-
      Case 3:20-cv-03016-LRR-MAR Document 1 Filed 05/05/20 Page 2 of 4
      11.    Defendants are, therefore, entitled to remove this action pursuant to 28

U.S.C. 1441(a).

      12.    No previous application for relief sought herein has been made to this

or any other Court.

      13.    Pursuant to Local Rule 81, Defendant states that the only matter

currently pending is the state court matter removed by this Notice.

      14.    As required by 28 U.S.C. §1446(d), Defendants have provided written

notice of the filing of this Notice of Removal to Mark Crimmins and Ryan Kehm,

706 First Avenue North, Fort Dodge, Iowa, crimminslaw@frontier.com, and a

Notice of Removal will be filed with the Clerk of the State Court.

      WHEREFORE, Defendant QBE Americas, Inc. AKA and/or DBA Regent

Insurance Company gives notice that the above-entitled action now Pending in the

Iowa District Court is removed to this Court.

                          BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                          By:                 /s/ Frank M. Swanson
                                 Sean M. O’Brien AT0005874
                                 Frank M. Swanson AT00140095
                                 801 Grand Avenue, Suite 3700
                                 Des Moines, IA 50309-8004
                                 Tel: (515) 246-5828
                                 Fax: (515) 246-5808
                                 E-Mail: Obrien.sean@bradshawlaw.com
                                          Swanson.frank@bradshawlaw.com

                          ATTORNEYS FOR DEFENDANT




                                         -3-
      Case 3:20-cv-03016-LRR-MAR Document 1 Filed 05/05/20 Page 3 of 4
Copy to:

Mark R. Crimmins
Ryan A. Kehm
Crimmins & Kehm Law Firm
706 First Avenue North
Fort Dodge, IA 50501
E-Mail: crimminslaw@frontier.com

ATTORNEYS FOR PLAINTIFF


                                                    CERTIFICATE OF SERVICE
           The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
           one of the attorneys of record for all parties to the above-entitled cause by serving the same on
           such attorney at his/her respective address/fax number as disclosed by the pleadings of record
           herein, on May 5, 2020 by:
              U.S. Mail                                 E-Mail
              Hand Delivered                            CM/ECF
              Federal Express                           Other______________________

                /s/ Donna Henkels




                                                                     -4-
      Case 3:20-cv-03016-LRR-MAR Document 1 Filed 05/05/20 Page 4 of 4
